— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated October 31, 1977 and made after a statutory fair hearing, which affirmed a determination of the local agency discontinuing a grant of home relief to the petitioner. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to the respondent State commissioner for a new determination following an evaluation of the medical report by petitioner’s physician, dated July 7, 1977. At the fair hearing held to determine whether petitioner’s home relief should be discontinued, he offered in evidence a report by his physician dated July 7, *9141977. This medical report, which found that petitioner was unable to perform any work whatever, was excluded from evidence at the hearing. This was error, since the report bore directly on the question of whether petitioner was "rendered unable to work by: illness or significant and substantial incapacitation, either mental or physical, to the extent and of such duration that such illness or incapacitation prevented him] from performing services” within the meaning of subdivision 5 of section 131 of the Social Services Law. Mollen, P. J., Hopkins, Rabin and Martuscello, JJ., concur.